Citation Nr: 1225360	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-18 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.  

2.  Entitlement to service connection for residual scars secondary to a left leg shrapnel injury.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to September 1953.  He is in receipt of the Combat Infantryman Badge (CIB), among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence.

In April 2011, the Veteran presented testimony relevant to his appeal at a hearing before the undersigned held at the local RO.  A transcript of the hearing is associated with the record.  This case was previously remanded by the Board in July 2011 for further evidentiary development and is now ready for disposition.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for residual scars secondary to a left leg shrapnel injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A left leg disorder was not manifest during service; left leg pathology was not identified for nearly three decades after service.  The current left leg disorder is unrelated to service.


CONCLUSION OF LAW

A left leg disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.   If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Combat veterans are entitled to have their statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by itself, however, establish a basis for the grant of service connection.  

The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability or whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996). 

In this case, the Veteran seeks entitlement to service connection for a left leg disorder.  He asserts that his current leg disorder is the result of a shrapnel injury sustained during his combat service in the Korean War.  

The Board initially notes that the Veteran's service records are fire-related and unavailable for review.  However, in November 2007, the Veteran provided a copy of his DD Form 214, which shows receipt of the CIB.  Also, in March 2008, the Joint Services Records Research Center (JSRRC) Coordinator concluded that the Veteran's status as a combat veteran should be conceded based upon all the available evidence of record.  Thus, because he has combat service, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) applies in this case.  

In consideration of the foregoing, the Board finds that the Veteran's account of having sustained shrapnel injury to the left leg during a mortar attack is consistent with the circumstances, conditions, and hardships of his combat service and, consequently, is sufficient evidence of in-service left leg injury.  Nevertheless, the preponderance of the evidence weighs against finding that his current left leg disorder is causally or etiologically related to service, for reasons explained below.  

Although the Veteran's service treatment records (STRs) are fire-related and unavailable for review, it is notable that the first complaint of left leg problems is not shown until April and May of 1990, approximately 37 years after separation from service.  At that time, he complained of a two-week history of occasional pain in the left knee, as well as the right knee and left elbow.  

A physical examination of the left knee showed no abnormalities and x-rays were negative.  Thus, despite his complaints of pain, no chronic left knee disorder was shown.  Furthermore, it is observed that he made absolutely no reference to his period of active service when seeking treatment during that period and, instead, related the onset of his left leg pain to a time many years after separation.  

Additionally, the first clinical finding of a chronic left leg disorder is dated in November 1993, approximately 40 years after separation from service.  At that time, the Veteran presented for treatment with a one-week complaint of left leg pain and burning sensation, which was assessed as degenerative joint disease and varicosities.  Again, he made absolutely no mention of his period of active service, to include any injury sustained therein, and related the onset of his left leg problems to a time many years after service.  

It is further observed that the Veteran presented for treatment with complaints of left leg weakness and numbness in 2002 and was then given the diagnosis of peroneal neuropathy secondary to trauma.  However, at that time, he had reported injuring his left knee in a ladder accident approximately one year before and the examiner linked the left knee disorder to that incident.  See November 2006 VA neurology attending note addendum.  

Yet again, he made absolutely no mention of a prior in-service shrapnel injury to the left leg or having problems with the left leg since service.  He also did not mention an in-service left leg injury when referred for a neurology consult due to similar complaints in November 2006.  The neurologist noted an assessment of old left peroneal neuropathy secondary to trauma, which clearly referenced the prior ladder accident. 

Thus, when the Veteran sought medical treatment for problems related to the left leg from 1990 to 2006, he repeatedly and consistently related the onset of his problems to a time many years after service.  It is likely that he would have accurately reported his relevant medical history when seeking treatment during this period.  Consequently, his statements during that time are particularly credible and are afforded great probative value with respect to the claim.      

Additionally, despite having previously filed claims with VA in January 1972, May 1990, June 1992, and November 1996, the Veteran made absolutely no allegation of any residual problems allegedly related to his in-service left leg injury until filing his current claim seeking service-connected compensation benefits in 2007, more than five decades after separation from service.  

Thus, the first evidence of left leg problems is not shown until more than three decades after service.  Additionally, while seeking medical treatment from 1990 to 2006, the Veteran consistently related the onset of his left leg problems to a time many years after service and made no absolutely mention of his in-service left leg shrapnel injury.  

As the Veteran was receiving medical treatment for the claimed disorder during this period, it is likely that he would have been truthful with medical providers in reporting his relevant medical history.  For this reason, the Board finds his statements to be particularly credible and of great probative value as it relates to the onset of such problems.  He further made no allegation of left leg problems related to in-service injury until filing his claim in 2007, despite having previously filed claims with VA.  

Upon consideration, the Board finds that this evidence weighs heavily against the Veteran's claim and far outweighs any allegation of continuity of symptomatology made in connection with the current claim/appeal.  Such allegation is not deemed credible in light of the inconsistencies in the record, as discussed above.

The Board further notes that the competent medical opinion evidence does not attribute the Veteran's currently-diagnosed left leg disorder to his period of active service.  

When the Veteran underwent medical examination in August 2011 pursuant to the Board's remand, the examiner concluded that the left leg disorder was not due to his lower limb shrapnel injury during his service.  Instead, the examiner found that the left leg disorder was caused by a simple partial seizures disorder.  She added that his weakness could be the result of the seizures or caused by his spine degeneration.    

The Board notes that the examiner provided a sound rationale in support of her conclusion and has the requisite medical expertise to provide a competent medical opinion regarding the cause of the Veteran's current left leg disorder.  The examiner also had sufficient data on which to base her conclusion - i.e., review of the treatment records and other pertinent evidence included in the claims file, as well as her own interview and examination.  There is further no competent medical opinion to the contrary.  

Unlike the VA medical examiner, the Veteran is a lay person and is not competent to link his current left leg disorder to his period of active service.  Additionally, any continuity of symptomatology that may be alleged in this case is not deemed credible, as explained above.    

Thus, in summary, even accepting the credibility of this combat Veteran's account of having sustained shrapnel injury to his left leg in service, the preponderance of the evidence weighs against the claim.  The first indication of treatment for a left leg disorder is not shown many years after service.  Also, prior to filing his claim in 2007, the Veteran consistently related the onset of his left leg pain to a time many years after service when seeking treatment from medical providers and made no allegation of left leg problems since service when filing prior claims with VA.  

For these reasons, the Board does not find the Veteran's competent lay account regarding having suffered from left leg pain since the shrapnel injury in service to be credible evidence and affords it no probative value.  Furthermore, the VA medical examiner concluded that left leg disorder was not related to his in-service injury and found that his seizure disorder and/or back disorder were more likely the cause.  

The examiner's opinion, which was informed by her medical training and review of the medical history, is afforded far greater probative value than the Veteran's lay statement.  It is also the only competent medical opinion of record.  Therefore, for the foregoing reasons, the Board concludes that service-connected for a left leg disorder is not warranted, and the appeal is denied.  

Finally, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Prior to the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits and described what evidence that the Veteran should provide in support of his claim for a left leg disorder in a notice letter sent in June 2007.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claim.  Moreover, the RO advised the Veteran that how VA determines the effective date and disability rating once service connection is established, which satisfied Dingess notice requirements.

Because the Veteran was provided with adequate notice with respect to his claim by way of the June 2007 pre-adjudication notice letter, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Moreover, the Veteran and his representative were provided with copies of the above rating decision, the SOC, and the SSOCs, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that any heightened duty to assist has been met. 

The RO requested the Veteran's STRs in September 1997.  The RO advised him in July 1997 that VA did not have his service records and asked him to answer several questions to help locate his STRs. He responded later that month that he did not have any medical records in his possession and did not know where they were.   

In the June 2007 notice letter, the Veteran was again advised that his service records may be fire-related.  That same month, the National Personnel Records Center (NPRC) responded to a request for records by stating that his records were fire-related and the information requested could not be reconstructed.  

The Veteran was advised in the November 2007 notice letter that his STRs were fire-related and asked him to submit any service records in his possession.  The RO also advised the Veteran that it would assume that he did not have any service records in his possession and was unaware of any other agency that may have those records if he did not respond to the letter within 10 days.  The RO further advised him that his claim would then be processed based on the evidence of record.  

A Formal Finding on the Unavailability of Service Records was made in November 2007.  The Veteran was able to submit a battered copy of his DD Form 214, which established his combat service.  In the May 2008 rating decision, the RO reiterated that the STRs were fire-related and described its efforts to obtain the records.  The RO further noted that its decision would be reconsidered if the records were located at a later date.  

Therefore, in light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.  

The Board additionally notes that the claims file contains all available evidence pertinent to this claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  

Pertinent post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  Upon review, there are no additional pertinent treatment records found in the electronic record through Virtual VA.  Moreover, the Veteran and his representative have submitted several written statements in connection with his claim and during the course of his appeal.  

The Board notes that the law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In July 2011, the Board remanded the claim in order to obtain additional VA treatment records from the Bronx VAMC and afford the Veteran with a medical examination with respect to the claim.  As explained below, the Board finds that there has been compliance with its prior remand.   

Pursuant to the Board's remand, additional VA treatment records from the Bronx VAMC dated from July 2010 to July 2011 were obtained.  The Veteran was also afforded with a medical examination in August 2011 in connection with his claim pursuant to the Board's remand.  The examination report has been reviewed and includes all relevant findings necessary to evaluate the claim adjudicated herein.  The report also includes a medical opinion on the likelihood that the Veteran's claimed left leg disorder is related to service in terms of relative probability.  The examiner provided adequate rationale in support of the opinion.  For these reasons, the August 2011 medical examination report is adequate.      

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  


ORDER

Service connection for a left leg disorder is denied.  


REMAND

Upon review of the record, the Board finds that additional evidentiary development is needed regarding the issue of entitlement to service connection for residual scars secondary to a left leg shrapnel injury.

At the April 2011 Board hearing, the Veteran reported that he had scars on his left leg due to the shrapnel injury sustained in service.  In consideration of the hearing testimony, the Board specifically noted that the claimed residual scars as secondary to his left leg shrapnel injury as part of his claim for a left leg disorder when we remanded the claim in July 2011.  However, the medical examination conducted in August 2011 does not adequately address the scar residuals.

In this regard, the Board observes that the examiner checked "Yes" when asked if the Veteran had any scars related to the conditions or treatment of conditions listed in the diagnosis section of the examination report.  However, the examiner only noted diagnoses of left leg weakness and partial simple seizure disorder.  The examiner did not indicate whether or not there were residual scars secondary to Veteran's shrapnel injury, as claimed.  For these reasons, the Board finds that a remand for another medical examination and medical opinion is necessary.  

The Board further notes that the Veteran's claimed residual scars secondary to his in-service shrapnel wound to the left leg is not inextricably intertwined with his claim for a left leg disorder such that delaying adjudication of that claim is necessary.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination for his claimed residual scars secondary to a left leg shrapnel wound.  All relevant records, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should confirm review of the claims file in the examination report.  

Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current scars of the left leg are residuals of (i.e., caused by) an in-service shrapnel injury; OR whether such a relationship is unlikely (i.e., a probability of less than 50 percent.) 

The examiner should discuss evidence contained in the claims folder, to include post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  The examiner should note that this combat Veteran's account of having sustained shrapnel injury to the left leg during his Korean War service is accepted as fact in the absence of clear and convincing evidence to the contrary.  His STRs are fire-related and unavailable for review.     

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so. 

2.   After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


